O’CONNELL, J.
This is an appeal from a judgment sentencing defendant as an habitual criminal.
*466Defendant was convicted of the crime of larceny from the person and was sentenced to five years in the Oregon State Penitentiary.① Thereafter the original sentence was vacated and defendant was sentenced as an habitual criminal to ten years in the Oregon State Penitentiary. Defendant had been convicted of felonies on three previous occasions.
Defendant has raised questions as to the applicability of the habitual criminal act with respect to each of the former convictions. We shall consider defendant’s attack on only one of these because it is dispositive of the case.
Defendant had been convicted of a felony in the state of Washington. The sentence was suspended. Defendant argues that because the sentence was suspended the former judgment was not final and did not constitute a prior conviction. The contrary is established in State v. Glenn, 245 Or 70, 420 P2d 60 (1966).
The former conviction being valid, the trial court had the authority to impose the enhanced sentence under the habitual criminal act.
Judgment affirmed.

 Defendant was originally convicted of armed robbery for the same act but the conviction was reversed in State v. Killmon, 239 Or 560, 398 P2d 743 (1965).